IN THE COURT OF APPEALS OF IOWA

                                  No. 14-0056
                            Filed October 29, 2014

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

GABRIEL ELIJAH BADDING,
     Defendant-Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Johnson County, Ian K. Thornhill,

Judge.



       Gabriel Elijah Badding appeals his sentence of incarceration, claiming it

was illegal as not supported by sufficient findings. AFFIRMED.



       Brian D. Johnson of Jacobsen, Johnson & Viner, P.L.C., Cedar Rapids, for

appellant.

       Thomas J. Miller, Attorney General, Martha E. Trout, Assistant Attorney

General, Janet Lyness, County Attorney, and Jude Pannell, Assistant County

Attorney, for appellee.



       Considered by Mullins, P.J., and Bower and McDonald, JJ.
                                        2



MULLINS, J.

       Gabriel Badding pled guilty to willful injury causing bodily injury and to

assault causing bodily injury. The district court denied his request for a deferred

judgment and sentenced him to an indeterminate term of incarceration of no

more than five years. Badding appeals the sentence, claiming it was illegal as

not supported by sufficient findings.

       We review the district court’s sentencing decision for correction of errors

at law. State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002). Iowa Rule of

Criminal Procedure 2.23(3)(d) provides in part that the court should state on the

record the reasons for selecting the particular sentence. We reverse if there has

been an abuse of discretion or some defect in the sentencing procedure. Id.

“Although the explanation need not be detailed, at least a cursory explanation

must be provided to allow appellate review of the trial court’s discretionary

action.” State v. Oliver, 588 N.W.2d 412, 414 (Iowa 1998). The purpose of this

rule is to allow the appellate court to determine whether there has been an abuse

of discretion. State v. Mai, 572 N.W.2d 168, 170 (Iowa Ct. App. 1997).

       The record clearly establishes that the court reviewed the presentence

investigation report (PSI), which included one victim impact statement, and

admitted into evidence and reviewed six exhibits (five letters of reference and a

receipt for college tuition) Badding offered at the sentencing hearing. The State’s

attorney argued for incarceration, and supported the argument by incorporating

the PSI recommendation reviewing the nature of the offenses and harm to
                                         3



victims.    Badding’s attorney argued the impulsive nature of the offense

contrasted with a “thought-out with malice attempt on someone’s life.”          He

emphasized Badding’s recent employment, his education plans, the support of

family and friends, and his participation in therapy. Badding addressed the court

in mitigation, and apologized for his actions.     Badding requested a deferred

judgment.

       The district court explained:

               I have read the entirety of the presentence report, including
       the Victim Impact Statement that’s attached as I’ve referenced,
       read the Defendant’s exhibits here that were presented and
       received by the Court today.          A deferred judgment is not
       appropriate in this case. This is a very serious offense and, as Mr.
       Pannell pointed out. Mr. Badding, but more importantly, Mr.
       Villhauer—I believe that’s how you say his name is very lucky that
       this case wasn’t even more serious.
               Because of the serious nature of this offense, not only is a
       deferred judgment not appropriate, I don’t think probation is
       appropriate either. This wasn’t an accidental stabbing. This was
       a—from what I can see, a purposeful stabbing multiple times of one
       victim and then cutting or stabbing of another victim who was trying
       to intervene.
               So, therefore, having considered all of the relevant materials
       in this case, I hereby adjudicate the Defendant guilty . . . [and
       impose sentence].

       By reference, the sentencing judge considered Badding’s education, his

family circumstances, his current therapy, his employment, his prior criminal

record, and the contents of the PSI report.        Specifically, he discussed the

seriousness of the offense and the harm to one of the victims. Although the

better practice is for a sentencing court to articulate all the specific factors it

considered, the court adequately stated on the record its reasons for selecting
                                      4



the particular sentence and did not rely on any impermissible factor. The court

did not abuse its discretion.

       AFFIRMED.